DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Please note: Examiner has cited particular columns, line numbers, and figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teaching of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. 
Applicants are reminded that MPEP 2141.02 states:
A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore  & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-5 and 11-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Akkarakaran et al. (US 20170374637) (hereinafter Akkarakaran).

    PNG
    media_image1.png
    562
    458
    media_image1.png
    Greyscale

	Regarding claims 1 and 11:
As shown in figures 1-18, Akkarakaran discloses a terminal (see UE 305 in figure 3) configured to transmit position measurement information (330 in figure 3) in a wireless communication system (see a wireless communication system in figure 1), the terminal (see UE in figure 3) comprising: 
a receiver (1335 in figure 13) configured to receive a signal (figure 13 shows the transceiver 1335 (receiver) is receiving a signal); 
a transmitter (1335 in figure 13) configured to transmit a signal (figure 13 shows the transceiver 1335 (transmitter) is transmitting a signal); and 
a processor (1320 in figure 13) configured to control the receiver and the transmitter (figure 21 shows the processor 1320 is controlling the receiver and the transmitter 1335), 
wherein the processor (1320 in figure 13) triggers a beam positioning mechanism (in paragraph 0201 of the specification of instant application, the applicant discloses “The information on the beam positioning mechanism may include the number of available beams, angle information of each beam, an altitude information from which a beam is transmitted at the base station, the beamforming configuration information, or any combination thereof”.  Thus, the examiner makes his broadest reasonable interpretation in light of the applicant’s specification that the “angle of arrival and angle of departure” as taught by Akkarakaran to be a beam positioning mechanism”.  See par 0079-0080), receives a beam positioning-related signal from a base station (see steps 320 in figure 3, par 0078-0079), measures a beam positioning-related signal (325 in figure 3), acquires position measurement information based on the measurement of the beam positioning-related signal (see steps 325, 330 and 335 in figure 3, 0076-0079), and 
transmits (see step 330 in figure 3) the acquired position measurement information to the base station (figure 3 shows that UE 305 is transmitting the position measurement information to the base station (BS) 310.  See step330), and wherein the position measurement information is based on beamforming configuration information (par 0076-0079).

	Regarding claims 2 and 12:
Akkarakaran further discloses wherein the terminal (UE 305 in figure 3) receives information on the beam positioning mechanism from the base station before triggering the beam positioning mechanism (figure 3 shows that MRS (+optional PRS) is being received by terminal before the BS 310 trigger the beam positioning mechanism.  See par 0076-0079).  

	Regarding claims 3 and 13:
Akkarakaran further discloses wherein the information on the beam positioning mechanism includes at least one of a number of available beams, angle information of each of beams (par 0079, 0108), altitude information from which a beam is transmitted at the base station, and/or the beamforming configuration information (abstract, par 0012).  

Regarding claims 4 and 14:
Akkarakaran further discloses wherein based on receiving control information or system information including information for triggering the beam positioning mechanism, the terminal triggers the beam positioning mechanism (par 0108).  

Regarding claims 5 and 15:
Akkarakaran further discloses wherein based on a specific value in the beamforming configuration information in the system information or the control information,3 Attorney Docket No. 2101-72137the terminal measures the beam positioning-related signal based on the specific value (parameter interpreted to be the specific value.  See par 0079).


Allowable Subject Matter
5.	Claims 6-10 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6.	The following is a statement of reasons for the indication of allowable subject matter: 
The prior art of record, Akkarakaran does not teach or suggest wherein the beamforming configuration information comprises two bits, based on a first value of the beamforming configuration information, the terminal measures the beam positioning-related signal from multiple beams that are carried by one carrier, based on a second value of the beamforming configuration information, the terminal measures the beam .

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR A TIMORY whose telephone number is (571)270-1674. The examiner can normally be reached Mon-Fri 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/KABIR A TIMORY/Primary Examiner, Art Unit 2631